867 F.2d 616
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stella COSIMANO, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 88-3291.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1989.Rehearing Denied Feb. 15, 1989.

Before FRIEDMAN and RICH, Circuit Judges, and BENNETT, Senior Circuit Judge.
PER CURIAM:


1
Petitioner appeals the decision of the Merit Systems Protection Board (MSPB or board) dismissing for lack of jurisdiction her challenge to dismissal from her position with the Veterans Administration.  The initial decision of the administrative judge was that the MSPB had no jurisdiction of the case because the employee was in the excepted service and not a preference eligible.  Cosimano v. Veterans Administration, MSPB No. NY07528810039 (Dec. 22, 1987).  This decision became final on May 10, 1988, when the full board declined review.


2
The MSPB decision is correct as a matter of law.  5 U.S.C. Sec. 7511(a)(1)(B) (1982).  The MSPB has only the jurisdiction Congress gives to it.  Under our limited scope of judicial review there is no basis upon which we can disagree with the MSPB in this case, and we affirm its decision.  5 U.S.C. Sec. 7703(c) (1982).   Smith v. MSPB, 813 F.2d 1216 (Fed.Cir.1987).